Citation Nr: 0713390	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of laceration right fourth finger.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1994 to 
July 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for residuals of 
lacerated fourth finger, right hand, assigning a 0 percent 
rating effective July 27, 1998.  This rating decision 
effectuated a December 2002 Board decision.  In September 
2006, the veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified that his finger disability affects his 
full-time occupation in law enforcement, which requires him 
to qualify with a personal weapon at least once every six 
months.  He asserted that his finger impairment creates an 
obstacle for him for future assignments and advancement in 
law enforcement, noting that his ability to grip his service 
weapon had a direct effect on qualification and scores.  He 
also noted that he has to write a lot on his job and that his 
ability to grip a pen is affected.  He stated that he had 
limitation of motion in the finger, severe numbness, and a 
prickly sensation.  He thus contends that his finger 
impairment warrants a rating higher than 0 percent.  He 
specifically requested to be considered for an extra-
schedular rating based on the affects of his disability on 
his full-time occupation.

The veteran is currently receiving the maximum schedular 
rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5230, 
which addresses limitation of motion of the ring or little 
finger.  Based on testimony from the veteran and findings in 
the medical records, referral for consideration for an extra-
schedular evaluation is deemed warranted under 38 C.F.R. 
§ 3.321(b).  The Board is precluded by regulation from 
assigning an extra-schedular rating in the first instance.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an orthopedic 
examination to determine the extent to 
which the residuals of the laceration to 
the fourth right finger affect his ability 
to perform his law enforcement duties, 
including his ability to fire a weapon.  

2.  Determine whether the claim should be 
submitted for an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b) to 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.  
Actions taken thereafter should proceed in 
accordance with the directives of the 
Under Secretary for Benefits or Director, 
Compensation and Pension Service.

3.  If the claim is denied, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
(SSOC) addressing entitlement to an extra-
schedular evaluation.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



